FILED IN
                                                                       1ST COURT OF APPEALS
                                                                          HOUSTON. TEXAS


                                                                          OCT 15 2015
                                   Case Number
                                                                       CHRIS              PRINE
                                 01-14-01019-CR
                                                                          an
                                                                      CLER!


Hung Le, Appellant                         §               COURT OF APPEALS
                                           §                   Ist DISTRICT
State of Texas, Appellee                   §               HOUSTON, TEXAS

     Pro se Motion for Extension of Time to File Response to Anders Brief

To the Honorable Justices of said Court:

      Appellant's appointed counsel file a brief in the above styled and numbered

cause pursuant to Anders v. California, 386 U.S. 738 (1967).

      Appellant filed a pro se request for access to the clerk's record and reporter's

record in preparation for use in preparing his pro se response to counsel's brief and

included a motion for extension of time to respond to counsel's Anders brief.

      This Honorable Court granted said extension which is set to expire on

November 2,2015.

      Appellant is in the transit to another Unit in safekeeping area and currently

confined in the Life Division of the Texas Department of Justice Center in

Huntsville Unit, and has suffered yet another epileptic seizure, caused scalp

laceration and became hospitalized at Huntsville Memorial Hospital on 9/29/2015

and was ordered by Doctor Windham to remove staples within 7 days (please see

attached hospital's report) during his period of extension and appeal response

filing. As a result, Appellant has become confused, disoriented, and has shown
      Due to Appellant's financial hardship to hire a private counsel, non-

accessible permission for any assistance due to past 50 day safety confinement,

now in transit to a new unit, recurring seizures, and incompetency mental

condition, Appellant now      respectfully requests the Court grant him another

Appellate Public Defender Bob Wicoff to substitute Public Defendant Crowley's

withdrawal and additional sixty (60) days from the granting of the motion to retain

another Appellate Public Defender or find an outside assistance and allow time for

that professional to help Appellant prepare and file a timely pro se response to

counsel's brief and a writ of Habeas Corpus as advised by Appellate         Public

Defender Crowley.

                                    Respectfully submitted,

                                          hl^/ffl^
                                      Hung Le, Pro se Appellant
                                       f/uA/7Jr//7/?Unit,TDCJ# Ofq6£2-X q
                                      H«jJTSlfiLL£, Texas 773^g
                           CERTIFICATE OF SERVICE


      The undersigned hereby certifies that on this the /^2 day of (Q - QC^V-* fific^ft
2015, a true and correct copy of the foregoing Motion for Extension of Time to

File Response to Counsel's Anders Brief was served by U.S. mail on the :


Harris County District Attorney's Office
1200 Franklin, Suite 600
Houston, Texas 77002                                 ./

                                                   ro se Appellant
                                                                                 ray c   j.




                                                            Date: 09/29/15
                                                            Account No: H00001033625
          Huntsville                                        Unit No: M000202557
                                                            Patient: L£,HUNG 1966229
            MEMORIAL HOSPITAL                               Location: ER
                                                            Physician: WINDHAM,WILLIAM A




Patient Visit Information
You were seen today for:

Seizure
Scalp laceration
Phenytoin overdose


Staff

Your caregivers today were:

   Physician:      WINDHAM,WILLIAM A
   Nurse:          TOG

Activity Restrictions or Additional Instructions
STAPLES OUT IU7 DAYS. THE PATIENT'S PHENYTOIN SHOULD BETAKEN OUT OF THE CELL
AND DISPENSED TO HIM AT DOSING TIMES. HE SHOULD BE OBSERVED TAKLrW THE
PHENYTOIN
TO MAKE SURE HE HAS TAKEN IT.

Follow-up

 Please contact the following to make an appointment for follow-up care:
   TDGJ,PRIMARY CARE DOC .
 Note: Your health care plan may require a referral from your primary care provider prior
 to making an appointment.

 Discharge Form

 The exam and treatment which you have received has been on an EMERGENCY BASIS
 ONLY. It is not intimeded to substitute or replace complete med.cal care.
 It is advised that you follow the recommendations below:
   1 If complications arise, call your doctor immediately. If the doctor
     cannot be reached return to the Emergency Department at onee,
   2. Have your prescriptions filled and follow the directions on the label.
  '3. The x-ray report by the Emergency Physician is NOT a final report. A
                                                                             Page 2 of   2


                                                        Date: 09/29/15


      Huntsville
      Memorial Hospital
                                                        Account No: H00001033625
                                                        Unit No: M000202557
                                                        Patient: LE,HUNG 1966229
                                                        Location: ER
                                                        Physician: WINDHAM,WILLIAM A



radiologist will interpret your x-rays and confirm the diagnosis of the
Emergency Physician.
                       1STCOURT OFAPPEALS
                         HOUSTON,TEXAS

                         OCT 15 2015
                       CHRISTOPHER A. PRINE

                      CLERK  — jo ~[2-—ggv£
  ±T° • H&   CH^isropMa~fK-^A-.~e^i:f\/^




TU^_Ha-U^_~H^-—^fc?^Qiu-li/^\J-l^l^^ CdJsLlX)^:




                     £picLz—Ed££L
                            ^        oo ^

                                     ^f
                                             s          }
                                       ^
                                     V r;
                            Hi        v,
                                             0\
                                       1


                            X
                                 \
                                             1
I...1
                            -J
o
i\)
M



                       7>
                                      3
                                                 a

        X   \5         V)             oLj,
                                      W
                                      TJ
                                      2£
                                                 •iii



                                                 1
             2.                                  rf
                                      r*         *"'J


                       7*
             to
        0              >
        o 1
                            sa